DETAILED ACTION
Claims 1, 5-10, and 16-20 are currently pending in this Office action.  Claims 2-4 and 11-15 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The previous rejection of claims 1-3, 6-10, and 13-15 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Okui et al. (WO 2016/104255 A1; US 2017/0327682 A1 as English equivalent) are withdrawn in light of the amendment incorporating the limitations of previous claim 4 into claim 1.
	Applicant's remaining arguments filed 08/23/2021 have been fully considered but they are not persuasive. Concerning the rejection of claims 1-7 and 1015 under 35 U.S.C. 103 as being unpatentable over Tsuzuki et al. (TW 2016/15679 A, machine translation), page 5-6 argues that “the particular arrangement of amended claim 1 is not disclosed or suggested by Tsuzuki.”  This is not persuasive because Tsuzuki at page 15 teaches including 0.1 to 1 pbm of a fatty acid alkaline metal salt as formaldehyde or formic acid scavenger, with calcium stearate as an exemplary embodiment.  Page 15 of the translation also discloses 0.1 to 2 pbm of a coloring agent (C) as preferred, which corresponds to a content ratio of fatty acid salt to zinc oxide of 0.5 to 1.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Accordingly, Tsuzuki renders obvious claim 1 as amended because it teaches relative amounts of fatty acid metal salt and of zinc oxide overlap the presently claimed range, as well as calcium stearate as fatty acid metal salt.  Thus, Tsuzuki remains applicable to claims 5-10, even with the amendment to claim 1.

Claim Rejections - 35 USC § 103
Claims 1, 6-10, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sauerer et al. (WO 03/00795 A1, machine translation).
	With respect to claim 1, Sauerer at Example 5 (“Beispiel 5”) is a composition containing polyacetal resin (A), 0.5 weight percent of zinc stearate (B/1), and 1 weight percent of zinc oxide (C).  The ratio of (B) to (C) is 0.5.
	Sauerer differs from the present claim because it teaches that the composition contains 10 to 99.99 weight percent of polyacetals (A); 0.01 to 5 weight percent of a zinc carboxylate (B) (e.g., zinc stearate); and 0.1 to 3 weight percent of zinc compounds (e.g., zinc oxide) (C), which overlap with the present claimed ranges of each of (A), (B), and (C).  2, ll. 56, 61-63; 3, ll. 109-112; 4, ll. 127, 132-136.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Sauerer discloses a combination of polyacetal resin, fatty acid metal salt, and zinc oxide, where the total content substantially overlaps the presently claimed range, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a resin composition in which the total contents of (A), (B), and (C) is 98.0 mass percent or more.
	With respect to claim 6, Sauerer discloses 10 to 99.99 weight percent of polyacetals (A); 0.01 to 5 weight percent of a zinc carboxylate (B) (e.g., zinc stearate); and 0.1 to 3 weight percent of zinc compounds (e.g., zinc oxide) (C), which overlap with the present claimed ranges of each of (A), (B), and (C).  2, ll. 56, 61-63; 3, ll. 109-112; 4, ll. 127, 132-136.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The content of (B) and (C) per 100 parts by mass of polyacetal (A) would accordingly be about 0.11 to 8 parts by mass.
	Given that Sauerer discloses a combination of polyacetal resin, fatty acid metal salt, and zinc oxide, where the total content substantially overlaps the presently claimed range, it would have been 
	With respect to claim 7, Sauerer teaches further including 0.1 to 1 weight percent of sterically hindered phenols relative to total (A) to (C).  5, ll. 175-177.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The content of (B) and (C) per 100 parts by mass of sterically hindered phenol (D) would accordingly be about 0.1 to 1 parts by mass.
	Given that Sauerer discloses a combination of polyacetal resin, fatty acid metal salt, and zinc oxide, where the total content substantially overlaps the presently claimed range, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select in amount of sterically hindered phenol relative to 100 parts of (A) is within the presently claimed range.
	With respect to claim 8, Sauerer teaches further including 0.01 to 0.08 weight percent of polyamide.  5, ll. 202-204.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The content of polyamide (D) relative to 100 parts by mass of (A) would accordingly be about 0.01 to 0.08 parts by mass.
	Given that Sauerer discloses a combination of polyacetal resin, fatty acid metal salt, and zinc oxide, where the total content substantially overlaps the presently claimed range, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select in amount of polyamide (D) relative to 100 parts of (A) is within the presently claimed range.
	With respect to claim 9, Sauerer teaches further including sterically hindered phenols and a polyamide along with (A), (B), and (C).  5, ll. 175-177; 5, ll. 202-204.
	With respect to claim 10, Sauerer at 11, ll. 440-443 discloses molded parts comprising the resin composition therein.

	With respect to claim 17, Sauerer discloses 10 to 99.99 weight percent of polyacetals (A); 0.01 to 5 weight percent of a zinc carboxylate (B) (e.g., zinc stearate); and 0.1 to 3 weight percent of zinc compounds (e.g., zinc oxide) (C), which overlap with the present claimed ranges of each of (A), (B), and (C).  2, ll. 56, 61-63; 3, ll. 109-112; 4, ll. 127, 132-136.  The corresponding ratio of (B) to (C) is about 0.1 to 1.7.
	With respect to claim 18, Sauerer at 4, line 130 specifies that zinc stearate is preferred as component B).
	With respect to claim 19, Sauerer discloses 10 to 99.99 weight percent of polyacetals (A); 0.01 to 5 weight percent of a zinc carboxylate (B) (e.g., zinc stearate); and 0.1 to 3 weight percent of zinc compounds (e.g., zinc oxide) (C), which overlap with the present claimed ranges of each of (A), (B), and (C).  2, ll. 56, 61-63; 3, ll. 109-112; 4, ll. 127, 132-136.  The corresponding ratio of (B) to (C) is about 0.1 to 1.7.
	With respect to claim 20, Sauerer at 4, l. 130 specifies that zinc stearate is preferred as component B).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sauerer et al. (WO 03/00795 A1, machine translation) as applied to claim 1 above, and further in view of Tsuzuki et al. (TW 2016/15679 A, machine translation).
	Sauerer explains that zinc oxide is preferred as component (C), but is silent as to the average primary particle size of the same.  4, ll. 136-137.
	Tsuzuki at page 13 of the translation explains that coloring agent (C) has a diameter of 0.07 to 1 µm.  The same section explains that the diameter is within this range in order ensure optimal abrasion resistance of the resin.
	Given that Sauerer and Tsuzuki both include zinc oxide in their polyacetal compositions and the advantages of the particle size taught by Tsuzuki, it would have been obvious to a person having ordinary .

Claims 1, 5-7, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuzuki et al. (TW 2016/15679 A, machine translation).
	With respect to claim 1, Tsuzuki at claim 1 discloses a composition containing 0.1 to 5 parts by mass (pbm) of sliding agent (B); and 0.01 to 3 pbm of a coloring agent (C) per 100 parts by mass of a polyacetal resin (A). Page 13 teaches zinc oxide as preferred coloring agent (C) due to its low Mohs hardness. Coloring agent (C3) in the examples is zinc oxide. Page 15 of the translation teaches including 0.1 to 1 pbm of a fatty acid alkaline metal salt as formaldehyde or formic acid scavenger, with calcium stearate as an exemplary embodiment.  Page 15 of the translation also discloses 0.1 to 2 pbm of a coloring agent (C) as preferred, which corresponds to a content ratio of fatty acid salt to zinc oxide of 0.5 to 1.
	Tsuzuki differs from claim 1 only in that the disclosed total content of polyacetal resin, fatty acid metal salt, and zinc oxide (about 95 weight percent or more relative to a combination of polyacetal resin, sliding agent, zinc oxide, and fatty acid salt) substantially overlap the presently claimed range of 98.0 percent by mass or more.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Tsuzuki discloses a combination of polyacetal resin, fatty acid metal salt, and zinc oxide, where the total content substantially overlaps the presently claimed range, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a resin composition in which the total contents of (A), (B), and (C) is 98.0 mass percent or more. 
	With respect to claim 5, Tsuzuki at page 13 of the translation explains that coloring agent (C) has a diameter of 0.07 to 1 µm.

	With respect to claim 7, Tsuzuki at page 15 of the translation discloses further including 0.1 to 2 pbm of hindered phenol-based antioxidant per 100 parts of acetal resin.
	With respect to claim 10, Tsuzuki at claim 1 discloses a resin molded article containing prepared from the composition.
	With respect to claim 17, Tsuzuki at claim 1 discloses a composition containing 0.1 to 5 parts by mass (pbm) of sliding agent (B); and 0.01 to 3 pbm of a coloring agent (C) per 100 parts by mass of a polyacetal resin (A). Page 13 teaches zinc oxide as preferred coloring agent (C) due to its low Mohs hardness. Coloring agent (C3) in the examples is zinc oxide. Page 15 of the translation teaches including 0.1 to 1 pbm of a fatty acid alkaline metal salt as formaldehyde or formic acid scavenger, with calcium stearate as an exemplary embodiment.  Page 15 of the translation also discloses 0.1 to 2 pbm of a coloring agent (C) as preferred, which corresponds to a content ratio of fatty acid salt to zinc oxide of 0.5 to 1.
	Tsuzuki differs from claim 1 only in that i) the disclosed total content of polyacetal resin, fatty acid metal salt, and zinc oxide (about 95 weight percent or more relative to a combination of polyacetal resin, sliding agent, zinc oxide, and fatty acid salt) substantially overlap the presently claimed range of 98.0 percent by mass or more; and ii) the relative content of fatty acid salt to zinc oxide does not overlap but is close to the range of claim 17.
	As to i), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Tsuzuki discloses a combination of polyacetal resin, fatty acid metal salt, and zinc oxide, where the total content substantially overlaps the presently claimed range, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a resin composition in which the total contents of (A), (B), and (C) is 98.0 mass percent or more. 
prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
	Given that the relative content of fatty acid salt to zinc oxide is close but does not overlap the range of claim 17, one of ordinary skill in the art before the effective filing date of the claimed invention would have nonetheless expected to compositions to exhibit similar properties.  The burden is upon applicant to demonstrate otherwise.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuzuki et al. (TW 2016/15679 A,
machine translation) as applied to claim 7 above, and further in view of Okui et al. (WO 2016/104255 A1;
US 2017/0327682 A1 as English equivalent).
	With respect to claim 8, Tsuzuki at discloses a polyacetal-based resin composition, but is silent as to further including a polyamide resin.
	Okui is directed to a polyacetal resin composition comprising polyacetal resin and zinc oxide.  Abstract.  [0027]-[0028], [0035] teach further including 0.01 to 1.0 parts by mass of a polyamide resin per 100 parts of the polyacetal resin in order to improve the composition heat resistance and fuel resistance.
	Given that Tsuzuki and Okui are both directed to polyacetal resin compositions and the advantages of a polyamide resin taught by Okui, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further include a polyamide in the claimed amount in order to improve composition heat resistance and fuel resistance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768